Citation Nr: 1014852	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  06-34 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an extraschedular evaluation for 
degenerative disc disease of the lumbar spine, currently 
rated as 10 percent disabling prior to December 5, 2006, and 
as 20 percent disabling after December 5, 2006.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU), to 
include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was remanded by the Board in September 2009.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

Throughout the period of the claim, the Veteran's service-
connected lumbar spine disability has not resulted in an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards.


CONCLUSION OF LAW

The criteria for an extraschedular evaluation for 
degenerative disc disease of the lumbar spine, currently 
rated as 10 percent disabling prior to December 5, 2006, and 
as 20 percent disabling after December 5, 2006, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
3.321(b)(1) (2009).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In addition, the notice requirements of the 
VCAA apply to all five elements of a service-connection 
claim, including: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in February 2005 that fully 
addressed all notice elements and was sent prior to the 
initial RO decisions in these matters.  The letter informed 
her of what evidence was required to substantiate the claims 
and of her and VA's respective duties for obtaining evidence.  
With respect to the Dingess requirements, in March 2006, the 
RO also provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained VA treatment records pertinent to the appeal, and 
the Veteran submitted statements and private medical evidence 
on her behalf.  Further, specific VA medical examinations 
relevant to the issues on appeal were obtained in April 2005, 
December 2006, and December 2008.  Moreover, the Board finds 
that these examinations were adequate for rating purposes; 
the VA examiners interviewed the Veteran and conducted a 
physical examination, and there is otherwise no indication 
that the Veteran's past history or any relevant fact was 
misstated.  Of significance, the Veteran has not identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  Therefore, the 
Board finds that the available records and medical evidence 
have been obtained in order to make adequate determinations 
regarding these issues. 

The Board is also satisfied there was substantial compliance 
with the September 2008 remand directives for obtaining a new 
examination of the spine and for referring the Veteran's case 
to the Under Secretary for Benefits or the Director of 
Compensation and Pension Service.  See Stegall v. West, 11 
Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-
47 (1999). 

Accordingly, the Board finds that no useful purpose would be 
served in remanding these matters for further development and 
that such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the Veteran.  The Court has held that such remands are to 
be avoided. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
For these reasons, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Extraschedular Evaluation for Lumbar Spine Disability

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  Under those 
circumstances, where the schedular evaluations are found to 
be inadequate, a veteran may be awarded a rating higher than 
that encompassed by the schedular criteria.  38 C.F.R. 
§ 3.321(b)(1)(2009).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  Id. 

In the present case, in a September 2008 decision, the Board 
found that the Veteran symptoms did not warrant a disability 
evaluation in excess of 10 percent prior to December 5, 2006, 
or in excess of 20 percent after December 5, 2006, for 
degenerative disc disease of the lumbar spine.  In the same 
decision, the Board remanded the issue of whether she was 
otherwise entitled to an increased rating on an 
extraschedular basis to the AMC so that the AMC could refer 
the claim to the Director, Compensation and Pension Service 
(CPS).  Accordingly, as her claim for an increased rating on 
a schedular basis was addressed in the September 2008 Board 
decision, the only issue for consideration at this time is 
whether her lumbar spine disability warrants an increased 
rating on an extraschedular basis.

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the U.S. 
Court of Appeals for Veterans Claims (Court) explained how 
the provisions of 38 C.F.R. § 3.321 are applied.  
Specifically, the Court stated that the determination of 
whether a claimant is entitled to an extraschedular rating 
under 38 C.F.R. § 3.321 is a three-step inquiry.  First, it 
must be determined whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  In this regard, the Court indicated that there 
must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Under the approach prescribed by VA, if 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as "marked interference with 
employment" and "frequent periods of hospitalization." 
 Id.

Third, when an analysis of the first two steps reveals that 
the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.  Id.

In this case, the Veteran contends that a higher rating is 
warranted on an extraschedular basis for her service-
connected lumbar spine disability.  In support of her claim, 
she submitted statements that her back disability, especially 
the pain she experiences and her inability to stand or be 
seated for any prolonged period of time, interferes with her 
ability to work and to perform almost all activities of daily 
life.  

The Board has first considered whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  In this case, according to the April 2005 
VA examination, it was noted that the Veteran used a 
wheelchair and that she reported that she spends most of her 
day (95 percent) in bed with pillows under her legs.  
However, the examiner indicated that she required the use of 
the wheelchair "for [a] foot problem not relating to her 
back."  Further, upon examination, it was noted that she 
was able to take a few steps on heels and toe and that the 
range of motion of the lumbar spine was 70 degrees of 
flexion, 30 degrees of extension, 30 degrees of left and 
right lateral flexion, and 50 degrees of lateral rotation, 
with pain at the end of each range of motion except on 
extension.  

Moreover, in the December 2006 VA examination, despite the 
Veteran's complaints that she could not sit, stand, or walk 
for more than five minutes and that she could not tolerate a 
commute to work or sitting at a desk, she was able to stand 
and walk, albeit with an unsteady gait.  She transferred 
herself from the wheelchair to the exam table and was able 
to get out of the wheelchair unassisted and walk briefly 
around the office with some instability as noted.  Range of 
motion of the lumbar spine was 35 degrees of flexion, 30 
degrees of extension, 20 degrees of left lateral flexion, 25 
degrees of right lateral flexion, and 30 degrees of left and 
right lateral rotation, with pain noted at the end of each 
range.  She also noted an increase in back pain, but there 
was no noted change in range of motion, upon repetitive 
motion, and had to stop after the fourth attempt due to 
weakness.  

The most recent December 2008 VA examination also recognized 
the Veteran's subjective complaints of pain.  It was noted 
that she could walk 10 feet without assistance but had a 
history of falls approximately two times a year and that, 
although she required assistance with getting in and out of 
the bath tub, she was otherwise able to do her daily 
activities.  Physical examination revealed forward flexion of 
the thoracolumbar spine to 50 degrees, extension to 25 
degrees, right lateral flexion to 10 degrees, and left 
lateral flexion to 15 degrees before the onset of pain.  
Significantly, the VA examiner indicated that "[i]t is more 
likely than not the [V]eteran[']s current findings are 
related to pain intolerance affecting her ability to work and 
less likely due to the back condition itself.  Subjective 
symptoms [out]weigh[] the objective findings."  

Currently, the Veteran's ratings (10 percent prior to 
December 5, 2006, and 20 percent after December 5, 2006) for 
degenerative disc disease of the spine adequately 
contemplates the disability picture that has been presented.  
In this regard, the Board notes that the General Rating 
Formula for Diseases and Injuries of the Spine, codified at 
38 C.F.R. § 4.71a, provides for higher evaluations for more 
severe symptoms associated with the spine, including a 100 
percent rating for unfavorable ankylosis.  However, in this 
case, the evidence does not demonstrate that the criteria for 
such higher evaluations, such as those for more limited 
ranges of motion for example, have been shown.  This weighs 
against a finding that the disability picture is so severe as 
to be beyond contemplation under the regular rating schedule.

Moreover, the evidence does not demonstrate such an 
exceptional disability picture exhibiting such factors as 
"marked interference with employment" and "frequent 
periods of hospitalization."  While the above evidence 
unquestionably shows that the Veteran's service-connected 
back disability has had an adverse impact on her occupation, 
this alone is not sufficient to warrant the assignment of an 
extraschedular rating, which is premised on an exceptional or 
unusual disability picture.  Loss of industrial capacity is 
the principal factor in assigning schedular disability 
ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Indeed, 38 
C.F.R. § 4.1 specifically states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Thus, in order for an 
extraschedular rating to be assigned, there must be something 
more that creates an exceptional set of circumstances so as 
to warrant deviation from the standard schedular rating 
criteria.

Here, regarding the Veteran's back complaints, the evidence 
of record demonstrates some difficulties in her ability to 
work but nothing exceptional or unusual.  In fact, even 
considering her complaints of pain as described above, the 
evidence nonetheless demonstrates that the Veteran still 
possesses substantial range of motion of the spine prior to 
the onset of pain.  Moreover, despite her complaints of being 
unable to sit, walk, or stand for prolonged periods of time, 
the most recent December 2008 VA examination noted that she 
was able to drive and to otherwise perform activities of 
daily living, with the exception of getting in and out of the 
bathtub.

To the extent the Veteran's disability causes some difficulty 
in mobility and limited range of motion due to pain and 
fatigability, these factors were considered in the assignment 
of her current disability ratings under the schedular rating 
criteria, which take into account symptoms, such as limited 
motion and instances of incapacitating episodes of 
intervertebral disc syndrome, when computing the level of 
disability.  See 38 C.F.R. §§ 4.71a (2009).  Thus, the Board 
finds that the record indicates that the Veteran's lumbar 
spine disability has not resulted in any occupational 
impairment or industrial impairment that would be in excess 
of that contemplated by the assigned rating.  

Moreover, the evidence of record does not suggest, and the 
Veteran does not expressly assert, that there are any other 
factors other than interference with employment, such as 
frequent hospitalizations, that could be deemed to be 
exceptional or unusual about her disability.  To the 
contrary, while the December 2008 VA examination indicated 
that she received epidural injections at a VA facility for 
several months, she did not undergo any surgeries.  In 
addition, with regard to her statements asserting that her 
back pain is debilitating, the Board finds it significant 
that the December 2008 VA examiner expressly found that her 
subjective symptoms outweigh the objective findings and that 
such findings are likely related to pain intolerance, a 
nonservice-connected condition, than to her back disability.  
The claims file is otherwise without indication of frequent 
periods of hospitalization attributable to her service-
connected disability.

It is important to note that, after the matter was remanded 
for additional development in September 2008, her claim was 
referred for an extraschedular rating to the Director of CPS 
in accordance with the Boards remand instructions.  In an 
August 2009 letter, the Director of CPS indicated that he had 
reviewed the Veteran's claims file and concluded that an 
extraschedular evaluation for her back disability was not 
warranted.  

Given the facts discussed above, the Board is ultimately 
inclined to agree with the decision of the Director of CPS 
and finds that the Veteran's symptoms do not warrant an 
extraschedular rating for her service-connected back 
disability in this instance.  As stated above, marked 
interference with employment beyond that contemplated by the 
schedular criteria, as well as frequent periods of 
hospitalization due to her back disorder, have not been 
shown.   

The Board acknowledges the Veteran's statements indicating 
that she resigned from her job as an administrative assistant 
secondary to the back pain she experienced when she sat for 
prolonged periods of time.  However, such occupational 
impairment has already been appropriately accounted for in 
the Veteran's currently assigned schedular evaluations 
throughout the rating period on appeal, which contemplated 
the Veteran's range of motion of the spine as limited by 
pain. 

In light of the foregoing, the Board finds that weight of the 
evidence indicates that the Veteran's service-connected 
lumbar spine disability is not manifested by an exceptional 
or unusual disability picture so as to render impractical the 
application of the regular schedular standards.  As such, the 
Veteran's claim for an increased rating on an extraschedular 
basis for degenerative disc disease of the lumbar spine, 
currently rated as 10 percent disabling prior to December 5, 
2006, and as 20 percent disabling after December 5, 2006, is 
denied.


ORDER

An extraschedular evaluation for degenerative disc disease of 
the lumbar spine, currently rated as 10 percent disabling 
prior to December 5, 2006, and as 20 percent disabling after 
December 5, 2006, is denied



REMAND

As to the TDIU claim, the Board finds that additional 
development is required to satisfy VA's duty to assist.  
Although the Board regrets the additional delay, a remand is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that she is afforded 
every possible consideration.  

In this regard, the Board notes that, prior to the issue 
being referred to the Director of CPS, a December 2008 
opinion was provided as to whether the Veteran's service-
connected back disability markedly interfered with her 
ability to secure and follow substantially gainful 
employment.  As a result of the examination, the VA examiner 
determined that it was "more likely than not" that the 
current findings were related to pain intolerance affecting 
her ability to work and "less likely due to the back 
condition itself."  As such, it appears that the examiner 
was attributing the Veteran's back symptoms to a psychiatric 
disability; however, no opinion has been provided as to 
whether the Veteran's pain intolerance and associated 
psychosomatic symptoms are related to service or are 
otherwise related to her service-connected back disability.  
Indeed, it was on this basis that the Director of CPS 
concluded that the Veteran's back disability did not warrant 
an extraschedular rating, and that a TDIU was not warranted 
on an extraschedular basis.  As such, the Board finds that 
there is insufficient evidence to determine whether the 
Veteran is entitled to TDIU and that a psychological 
examination and opinion is required to determine the nature 
and etiology of her pain intolerance.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of her pain 
intolerance.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.  The 
examiner must indicate whether the 
Veteran's pain intolerance is a 
psychiatric disability, and if so, whether 
it is at least as likely or not related 
either to service or to her service-
connected back disability.  All findings 
and conclusions should be set forth in a 
legible report.

2.  Then the RO must adjudicate whether 
service connection is warranted for a 
psychiatric disability, to specifically 
include pain intolerance.  Thereafter, the 
RO must readjudicate the issue of 
entitlement to TDIU, with consideration of 
all evidence obtained since the issuance 
of the statement of the case in December 
2009.  If the benefit sought on appeal 
remains denied, the Veteran should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


